UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6113



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM NATHANIEL GRANT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-92-36-C, CA-97-320-R)


Submitted:   April 15, 1999                 Decided:   April 20, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Nathaniel Grant, Appellant Pro Se. Jean Barrett Hudson,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Nathaniel Grant seeks to appeal the district court’s

orders denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998).    We have reviewed the record and the district

court’s opinions and find no reversible error.         Accordingly, we

deny a certificate of appealability and dismiss the appeal on the

reasoning of the district court.       See United States v. Grant, Nos.

CR-92-36-C; CA-97-320-R (W.D. Va. Sept. 23 & Nov. 30, 1998).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             DISMISSED




                                   2